  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DENISA DAJLANI,

             Plaintiff,                              Case No. __________________
vs.
                                                     L.C. Case No. 20-012236-NO
WAL-MART STORES EAST, LP,
A Foreign Limited Partnership,

             Defendant.

NEIL A. MILLER (P25645)                        NICOLE M. WRIGHT (P63513)
NEIL A. MILLER, P.C.                           ZAUSMER, P.C.
Attorneys for Plaintiff                        Attorney for Defendant
2401 W. Big Beaver Road, Suite 100             32255 Northwestern Highway, Suite 225
Troy, MI 48084                                 Farmington Hills, MI 48334
(248) 649-0211 / Fax: (248) 649-5679           (248) 851-4111/ Fax: (248) 851-0100
neil@neilmillerlaw.com                         nwright@zausmer.com


                       DEFENDANT WAL-MART
                STORES EAST, LP’S NOTICE OF REMOVAL

        NOW COMES, Defendant, WAL-MART STORES EAST, LP, (“Defendant

Wal-Mart”), by and through its attorneys, ZAUSMER, P.C., and hereby removes

this case from the Wayne County Circuit Court, pursuant to 28 U.S.C. §§ 1441(a)

and 1446(a), for the reason that diversity of citizenship exists between the Plaintiff,

DENISA DAJLANI (“Plaintiff”), a citizen and resident of Wayne County in the

State of Michigan and Wal-Mart Stores East, LP organized under the laws of the

{03249688}
  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 6




State of Delaware with its principal place of business in Bentonville, Arkansas.

(See Paragraph One of Plaintiff’s Complaint, attached as Exhibit “A”.) Service

has been effectuated upon Plaintiff, and in support of its Notice of Removal of this

action, Defendant Wal-Mart states the following:

        1.   This action is pending in the Wayne County Circuit Court in the State

of Michigan.    The Complaint was filed with the Circuit Court on or around

September 18, 2020. (See Plaintiff’s Complaint, attached as Exhibit "A".)

        2.   Defendant Wal-Mart was served with Plaintiff’s Summons and

Complaint by Process Server on October 6, 2020.           (See Service of Process

Transmittal Form, attached as Exhibit "B").

        3.   This Notice of Removal is filed within thirty (30) days after

Defendant Wal-Mart was served with the Summons and Complaint, in compliance

with 28 U.S.C. § 1446(b).      Pursuant to 28 U.S.C. §1446(a), a copy of the

Complaint is attached as Exhibit "A".

        4.   This Court has jurisdiction over this action, pursuant to 28 U.S.C.

§1332. Jurisdiction exists because the parties are respectively citizens of different

states and the amount in controversy alleged in the Complaint, exclusive of costs,

allegedly exceeds Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.



{03249688}                               2
  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 6




        A.   Based on the allegations in the Complaint, Plaintiff is a citizen of the
             State of Michigan and resides in the County of Wayne. (See
             Plaintiff's Complaint at Paragraph One, attached as Exhibit "A".)

        B.   Defendant, WAL-MART STORES EAST, LP, is a Limited
             Partnership organized under the laws of the State of Delaware, with its
             principal place of business in Bentonville, Arkansas. Defendant Wal-
             Mart is not a citizen of the State of Michigan.

        C.   Defendant, WAL-MART STORES EAST, LP’S limited and general
             partners are not citizens of the State of Michigan:

                   General Partner
                    WSE Management, LLC
                    702 S.W. 8th Street
                    Bentonville, Arkansas 72716-0555
                    WSE Management, LLC is a Delaware Limited Liability
                    Company with a principal place of business in Bentonville,
                    Arkansas.

                   Limited Partner
                    WSE Investment, LLC
                    702 S.W. 8th Street
                    Bentonville, Arkansas 72716-0555
                    WSE Investment, LLC is a Delaware Limited Liability
                    Company with a principal place of business in Bentonville,
                    Arkansas.

        D.   The sole member of WSE Management, LLC and WSE Investment,
             LLC is Wal-Mart Stores East, LLC (formerly known as Wal-Mart
             Stores East, Inc.), an Arkansas Limited Liability Company. The
             principal place of business for the aforementioned entities is
             Bentonville, Arkansas. Wal-Mart Stores, Inc. is the sole member of
             Wal-Mart Stores East, LLC, and is a corporation organized under the
             laws of the State of Delaware, whose principal place of business is in
             the State of Arkansas.

{03249688}                               3
  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.4 Filed 11/05/20 Page 4 of 6




        E.   Further, according to the allegations in Plaintiff’s Complaint, the
             amount in controversy, exclusive of interest and costs, is in excess of
             Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.
             Specifically, Plaintiff alleges, inter alia, in her Complaint, that she
             sustained serious and disabling injuries, including, but not limited to:

                    i.     Left arm disabling injury;

                    ii.    Pain and suffering (past and future);

                    iii.   Mental anguish (past and future);

                    iv.    Disability, humiliation and embarrassment;

                    v.     Denial of social pleasures and enjoyments;

                    vi.    Past and future medical bills; and

                    vii.   Loss of wage earning capacity and future wages.

             (See Plaintiff’s Complaint at Paragraph 15, attached as Exhibit "A".)

        F.   Additionally, Defendant Wal-Mart has requested that Plaintiff cap her
             alleged damages claim at Seventy-Five Thousand and 00/100
             ($75,000.00) Dollars or less. (See Correspondence to Plaintiff’s
             Attorney, dated October 12, 2020, attached as Exhibit "C".)
             However, to date, Plaintiff has declined to cap her alleged damages
             claim because she believes, at this juncture, her alleged damages are
             in excess of Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.

        6.   For purposes of diversity of jurisdiction, a corporation is a citizen of

“any State by which it has been incorporated and of the State where it has its

principal place of business …” See Delphi Automotive Systems, LLC v. Segway

Inc., 519 F.Supp.2d 662, 665 (E.D. Mich. 2007).
{03249688}                                4
  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.5 Filed 11/05/20 Page 5 of 6




        7.   In view of the above, there is complete diversity of citizenship

between the parties.

        8.   Accordingly, based on the information known to date, this action may

be removed from State Court to Federal Court, pursuant to 27 U.S.C. §§ 1332 and

1446(b). Defendant Wal-Mart will file a copy of this Notice of Removal with the

Clerk of the Wayne County Circuit Court in the State of Michigan. Further,

Defendant Wal-Mart will serve copies of this Notice on Counsel of record for

Plaintiff.

                               Respectfully Submitted,

                               ZAUSMER, P.C.

                               /s/ Nicole M. Wright
                               NICOLE M. WRIGHT (P63513)
                               Attorney for Defendant Wal-Mart Stores East, LP
                               32255 Northwestern Highway, Suite 225
                               Farmington Hills, MI 48334
                               Phone: (248) 851-4111
                               nwright@zausmer.com

Dated: November 5, 2020




{03249688}                              5
  Case 2:20-cv-12983-LJM-KGA ECF No. 1, PageID.6 Filed 11/05/20 Page 6 of 6




                       CERTIFICATE OF SERVICE

I hereby certify that on November 5, 2020, I electronically filed the foregoing
paper with the Clerk of the Court, using the ECF system and copies of such
documents were served upon the following individuals by U.S. Mail:

NEIL A. MILLER (P25645)
NEIL A. MILLER, P.C.
Attorneys for Plaintiff
2401 W. Big Beaver Road, Suite 100
Troy, MI 48084
(248) 649-0211 / Fax: (248) 649-5679
neil@neilmillerlaw.com

                              /s/ Nicole M. Wright
                              Zausmer, P.C.
                              32255 Northwestern Highway, Suite 225
                              Farmington Hills, MI 48334-2374
                              (248) 851-4111
                              nwright@zausmer.com




{03249688}                             6
